Citation Nr: 1125970	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  11-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Army from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Hartford, Connecticut, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 30 percent rating, effective April 2008.  The Veteran had been scheduled for a VA examination prior to the RO decision, but he notified VA of his inability to make the appointment.  Subsequent to the decision, he provided good cause for missing the examination and requested an examination because he did not agree with the rating assigned in the November 2010 decision.  An examination was conducted in October 2010; the Veteran attended.

In May 2009, the United States Court of Appeals for Veterans Claims issued a decision in Rice v. Shinseki, 22 Vet App. 447 (2009), stating that total disability based on individual unemployability (TDIU) is not a separate claim, but is part and parcel of any claim for increased or initial evaluation, although the Court also recognized that a veteran could file a claim for TDIU without having a pending increased rating claim.  The record indicates the Veteran is currently employed and has been gainfully employed for over 30 years.  The Board finds that neither the evidence nor the Veteran has raised a claim for TDIU.  


FINDING OF FACT

1.  At all times during the initial rating appellate period, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, depression, occasional slightly circumstantial speech, flashbacks, nightmares, isolating behavior, obsessive thoughts, occasional auditory hallucinations, and chronic sleep impairment.

2.  At no time during the initial rating appellate period has PTSD manifested occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist a veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting a veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with this duty, the Veteran was provided a VA examination in October 2010.

 The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A.  VA has obtained VA treatment records, military personnel records, service treatment records, and conducted a VA examination.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. § § 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. §  4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § § 4.125, 4.130.  

A 30 percent rating will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Evidence

VA outpatient treatment records from October 2007 to November 2010 reveal that the Veteran's PTSD symptoms have fluctuated slightly during  the rating period, but have been stable overall.  VA outpatient records reveal that the Veteran first sought treatment at the Winstead VA clinic in October 2007.  At that time he reported symptoms of PTSD due to his time served in Vietnam.  The Veteran was tearful and emotional, and reported daily flashbacks, nightmares, and audio hallucinations.  He reported that he has a wife and had an adult daughter, both of whom gave him a lot of love and support.  He and his wife have been married since 1984.  The Veteran stated that he worked for the town and as a volunteer firefighter.  He appeared to be well-dressed and well-nourished, was cooperative and alert, was oriented to the person, place, and time, had fair insight and good judgment, an intact memory, and logical thought.  The Veteran showed restricted affect, depressed and emotional mood, a severe startle response, and a distrust of Asians.  He had no suicidal or homicidal ideations.  A GAF score of 66 was assigned by the treating VA psychologist.  The psychologist prescribed the Veteran Zoloft and he began weekly counseling sessions with a counselor at the VA clinic.

In January 2008, the Veteran stated he was unable to trust anyone.  He appeared hypervigilant, hypersensitive, and slightly paranoid.  In February 2008, the Veteran reported the Zoloft made him more relaxed.  The VA psychologist observed him to be calmer and less emotional.  The Veteran reported impaired sleep and increased startle response, but did not want to go on sleep medication.  In April 2008, the Veteran reported that he was willing to try sleep medication, because severe nightmares and flashbacks were impairing his sleep.  His psychologist prescribed Ambien.  The psychologist noted that the Veteran was still functioning at work and still wanted to do things, despite the severity of his PTSD symptoms.  In May 2008, the Veteran reported having a flashback at work when asked to perform a task similar to one that he had performed in Vietnam that had gone badly; when the task at work started to go badly, he startled, hit the ground and had a flashback.  After the incident, he isolated himself from coworkers for the rest of the day and felt uncomfortable about returning the next workday.  The Veteran reported being suspicious that his coworkers wanted to know the details of his history and personal life when coworkers asked him if he was alright.  He was able to attend his daughter's college graduation and a small social gathering to celebrate afterward.  In June 2008, the Veteran appeared fidgety and reported sleep problems, due to severe nightmares that cause him to thrash around in his bed and call out in his sleep.  He reported not taking his medications, due to fear of dependence.  The Veteran also voiced his distrust of government and related entities, including veterans' service organizations.

The Veteran's VA psychologist submitted a letter in support of the Veteran's claim in July 2008.  The psychologist reported the Veteran has flashbacks, especially on rainy or foggy days, which are also triggered by helicopters and airplanes flying over his house, the American flag, news stories, correspondence from veterans' groups or loud noises.  The psychologist stated the Veteran has nightmares on a regular basis, sees "twins" of his friends that died in Vietnam while the Veteran is out shopping, and hears a voice calling his name or asking where he was going.  The Veteran noted to be depressed, to have increased irritability, to have trouble getting obsessive thoughts out of his head, and to sometimes avoid others or isolated himself from them.  The psychologist also noted the Veteran was very tearful and emotional, but had partial positive responses to medications if he took them regularly.

In July 2008, the Veteran reported that he finds the path of escape in every building he enters and that he likes to keep his wife close by him, so he can get her to safety, too.  He stated that he sits with one leg on the side of his chair in restaurants so he can leave more quickly and always keeps his back to the wall in public.  During therapy, he watched the shadows under the door and stayed on alert at all times.  He also stated that he feels "interrogated" if people ask him questions.  He reported that he does not socialize with anyone other than his family and has no close male friends.  He does not have a relationship with his coworkers and is strictly serious at his volunteer firefighter job.  The counselor noted the Veteran tries hard in therapy and was fairly stable, with minimal progress.  In August 2008, the counselor noted the Veteran was easily provoked to anger.  The Veteran reported seeing a thunderstorm at work, experiencing a flashback, snapping at a coworker, and going into a mens' room at work to avoid experiencing the storm.  The Veteran also reported anxiety on a shopping trip with his wife when he saw Vietnamese people speaking their native language because he expected an ambush.  The Veteran stated he was suspicious of trying new foods and new restaurants, because he was worried about the cleanliness of food preparation.  The Veteran reported that he became upset when asked his age by a waitress to determine if she should give him a senior menu, because he felt that she was prying into his personal business.  The Veteran reported poor sleep after hearing a car stop near his house at night.

In October 2008, the Veteran reported being upset and uncomfortable at an Asian female administering his firefighter physical.  He stated that he needs to be more open to changes in society.  In November 2008, the Veteran stated that he felt VA was calling him a liar and did not believe him when he was asked for corroboration of his stressors.  In January 2009, the Veteran reported that he was able to communicate to his boss at work not to come up behind him, because he is "jumpy from being in the service," and the boss was understanding and respectful.  

In March 2009, the Veteran reported that he checks and rechecks his truck before he starts plowing snow and on each break he takes and that sometimes he gets out to check his surroundings.  He also stated that he does not drink the water provided at restaurants, because it may not be safe.  When he drinks water at home, he always leaves some in the glass in case he cannot get more later.  At home and at work, the Veteran checks locks, scans the perimeter, and maintains planned escape routes.  The Veteran stated that he is upset by a neighbor target shooting and playing paintball, but that he feels the neighbor has a right to shoot.  The Veteran reported an incident where he woke up shaking violently during a thunderstorm and had to be reassured by his wife because he did not know where he was, and that he felt he needed a weapon to stay safe.  

In April 2009, the Veteran reported an inability to feel excitement, joy or a substantial level of happiness.  He also reported that he is unable to express apology when he knows he has been angry with his wife.  In July 2009, the Veteran reported being stressed by a visit from his sister.  In September 2009, the Veteran stated that he was out chopping wood when he heard hunters in the woods; he dropped to the ground, then became so scared that he ran into the house, could not comfort himself, and stared out the windows for a long time.  The Veteran also reported keeping a knife under his pillow to stay safe.  

In October 2009, the Veteran was able to attend a military memorial service for a friend after discussing it with his counselor and learning coping strategies.  In November 2009, the Veteran heard blasting noises while at work, of which he could not determine the origin, and was terrified, but his boss called to find out what was going on and help the Veteran.  The Veteran commented on the Fort Hood shootings and stated that it was impossible to trust anybody.  In December 2009, the Veteran reported that he and his wife were able to have extended family over for Thanksgiving and that he was relaxed during the event.  In June 2009, the counselor noted the Veteran's speech to be a little circumstantial, but that he was future-oriented and not hopeless or helpless.  In October 2010, the Veteran's psychologist wrote a letter that stated he supported a PTSD disability rating in excess of 30 percent.

The Veteran underwent a VA examination in October 2010.  The VA examiner reviewed the Veteran's claims file and electronic records and was able to get a full history from the Veteran.  The Veteran reported thinking of Vietnam on a daily basis and that he avoids loud noises and helicopter sounds.  He stated that he has nightmares 2-3 times per week and that he has survivor's guilt.  The examiner described the Veteran's relationship with his workmates to be detached, but that he has an excellent relationship with his wife, daughter, and sister.  His wife has complained about his inability to show emotion at times.  The Veteran stated that he prefers to avoid family gatherings because he needs quiet space.  He also stated that he enjoys fishing and that he has one friend with whom he fishes.  The Veteran stated he feels life is worth living.  The Veteran reported that he has no problems with authority, and that he has no significant history of absenteeism or discipline at work.  The examiner noted that the Veteran's ability to work has not been affected.  The Veteran reported that he had never been hospitalized.  The examiner noted that the Veteran displayed no overt symptoms of psychosis and that he had insight into his illness.  The Veteran's functioning was found not to be significantly impaired in his role of being a husband, brother, and friend.  The Veteran has been married since 1984, a period of 27 years, with no history of divorce.  He is extremely happy in his marriage and one daughter has resulted from the marriage.  The examiner noted that the Veteran had been gainfully employed for over thirty years.  A GAF score of 55 was assigned by the VA examiner.

Schedular Initial Rating for PTSD

The Board finds that staged ratings are not appropriate here.  Although the Veteran's most recent GAF score is slightly lower than his initial GAF score and the fact that there has been some waxing and waning of symptoms during the appellate period, the Veteran's symptoms have remained stable overall.  The Veteran has made no allegation or showing of worsening since his most recent treatment records from November 2010.

The Board finds that the disability picture presented most closely approximates a 50 percent rating.  At all times during the appellate period, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial speech, disturbances of motivation and mood (depression), and difficulty in establishing and maintaining effective work and social relationships.  Treatment records show the Veteran has consistently demonstrated flattened affect.  At times during treatment, the Veteran has demonstrated slightly circumstantial speech when discussing his stressors.  The Veteran has consistently manifested a depressed mood to his psychologist and counselor, and the VA examiner observed him to be depressed, as well, although the depression is not severe enough to prevent him from leaving his home to go out to restaurants with his wife or from taking an interest in his adult daughter's life.  The Veteran experiences flashbacks at work, which cause him to occasionally engage in isolating behavior to avoid the questions of coworkers.  The Veteran's fear at flashbacks or auditory hallucinations has caused him to stop work for a while until he could calm down or attempt to identify the source that triggered the episode.  The Veteran has stated that he does not socialize with anyone outside his family.  His most recent GAF score indicated moderate symptoms or moderate difficulty in social or occupational functioning, which is consistent with a 50 percent rating criteria of occupational and social impairment with reduced reliability and productivity.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, the criteria for a disability rating of 50 percent for PTSD have been met.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

The Board also finds that the Veteran's PTSD has not for any period of initial rating more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships, as contemplated by a higher disability rating of 70 percent.  38 C.F.R. § 4.130.  

During the initial rating appeal, the Veteran has never been noted by his psychologist, counselor, or the VA examiner to have suicidal or homicidal ideations, and he has always been objectively observed to be grounded in reality.  The Veteran has not demonstrated impaired judgment through outbursts of violence at work or at home.  The Veteran is not completely deficient at maintaining social relationships, because he has an excellent relationship with his wife of 27 years, daughter, and sister and also has a friend with whom he goes fishing.  The Veteran is able to maintain the relationship with his wife by going out shopping and to restaurants with her.  Although he sometimes finds it hard to apologize to her, he has described the relationship as excellent.  The Veteran has consistently been noted to be well-dressed and maintain good hygiene, so he does not neglect his appearance.  Although the Veteran occasionally reports obsessional rituals, the same reports indicate that he checks his behavior.  At no time during the initial rating appellate period has PTSD manifested occupational and social impairment with deficiencies in most areas, as required for a 70 percent disability rating.  Additionally, the evidence does not reflect that any of the 70 percent symptomatology have been demonstrated during the appeal.  The evidence does not show that the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas, or has manifested specific symptomatology that would suggest such occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds that a 50 percent disability rating, but no higher, is warranted for the Veteran's service-connected PTSD, for the entire initial rating period on appeal. 
 
Extraschedular Consideration

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. §  3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun at 116.

The Board finds the schedular rating criteria in this case to be adequate to rate the Veteran's PTSD.  The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan, 16 Vet. App at 442.  

Ratings in excess of the rating assigned are provided for certain manifestations of the service-connected PTSD, but the evidence reflects that those manifestations are not present in this case.  As discussed above, the Veteran  has manifested no suicidal ideation, illogical or irrelevant speech,  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  

Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of PTSD symptoms or overall functional impairment caused by the PTSD.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

An initial rating of 50 percent for PTSD is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


